MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                    FILED
regarded as precedent or cited before any                                            Sep 22 2020, 8:54 am

court except for the purpose of establishing                                             CLERK
the defense of res judicata, collateral                                              Indiana Supreme Court
                                                                                        Court of Appeals
                                                                                          and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Ann M. Sutton                                            Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Josiah Swinney
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Anthony Hillman,                                         September 22, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-3011
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Alicia Gooden,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         49G21-1808-PC-26194
                                                         49G21-1605-F4-19249



Tavitas, Judge.



Court of Appeals of Indiana | Memorandum Decision 19A-CR-3011 | September 22, 2020               Page 1 of 22
                                             Case Summary
[1]   In this combined appeal pursuant to the Davis/Hatton procedure, Anthony

      Hillman appeals his conviction for unlawful possession of a firearm by a serious

      violent felon, a Level 4 felony, and the post-conviction court’s (“PC Court”)

      denial of his petition for post-conviction relief (“PCR”). We affirm.


                                                    Issues
[2]   Hillman raises three issues, which we restate as:


              I.       Whether the trial court properly admitted evidence
                       found in the vehicle pursuant to a search warrant.

              II.      Whether the evidence is sufficient to sustain
                       Hillman’s conviction.

              III.     Whether Hillman was denied the effective assistance
                       of trial counsel.


                                                     Facts
[3]   On May 17, 2016, Officer Justin Gough with the Indianapolis Metropolitan

      Police Department (“IMPD”) was sitting on 37th Street at Orchard Avenue

      when he observed a red Alero driving northbound on Orchard Avenue. The

      Alero parked in front of a residence on the 3500 block of Orchard Avenue.

      Officer Gough drove southbound on Orchard Avenue and drove past the

      parked vehicle. Officer Gough saw a person he believed to be Hillman get out

      of the driver’s side of the vehicle. Officer Gough was familiar with Hillman

      through other community engagements.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-3011 | September 22, 2020   Page 2 of 22
[4]   Officer Gough “circled around the block” by driving eastbound on 34th Street to

      Caroline Avenue, north on Caroline Avenue to 37th Street, west on 37th Street

      to Orchard Avenue, and south on Orchard Avenue. Direct Appeal Tr. Vol. II

      p. 49. The drive to turn around took Officer Gough “approximately two

      minutes.” Id. at 79. Officer Gough then parked in front of the Alero.


[5]   Officer Gough saw Hillman standing approximately ten feet from the rear of

      the Alero, which was still running. Hillman was wearing the same clothing and

      had the same long dreadlocks as the man that exited the vehicle a couple

      minutes earlier. Officer Gough called Hillman by name and asked if Hillman

      would “mind coming over and speaking with” Officer Gough. Id. at 162.

      Hillman answered, “Gough, . . . why are you always messing with me or what

      do you need” and started walking toward Officer Gough. Id. Another man

      was also nearby walking away, and when the man turned around, Officer

      Gough recognized the man as Billy Hawkins. Officer Gough was aware that

      Hawkins was wanted on an active arrest warrant, and Officer Gough placed

      Hawkins in handcuffs.


[6]   Officer Christopher Cooper and Sergeant Matthew Thomas then arrived on the

      scene to assist Officer Gough. Sergeant Thomas walked past the Alero, where

      he saw an “AR-15 style rifle” resting on both the front passenger floorboard and

      the front passenger seat. Id. at 92. Officer Cooper drafted a search warrant

      affidavit for the Alero. The search warrant affidavit, however, did not mention

      that the Alero and its occupants were out of Officer Gough’s sight for a couple



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-3011 | September 22, 2020   Page 3 of 22
      of minutes while he circled the block. The trial court granted a search warrant

      for the Alero.


[7]   While waiting for the search warrant, a young woman approached Sergeant

      Thomas and asked if the vehicle could be released to her; Sergeant Thomas

      asked if the vehicle belonged to the woman, and she responded that it did not.

      Sergeant Thomas asked for the woman’s identification, and she refused to

      provide her identification and left.


[8]   Inside the Alero, officers found the loaded rifle resting on the front passenger

      floorboard and the front passenger seat; a loaded Glock handgun underneath

      the driver’s seat; a ski mask on the front passenger seat; a Lacoste hat on the

      front passenger seat; another ski mask behind the driver’s seat; and body armor

      on the back seat. The rifle had a spent casing catcher that contained twenty-

      three spent shell casings. Officer Gough previously saw Hillman wearing a

      Lacoste hat identical to the hat found in the Alero. DNA testing results

      indicated that “the major contributor of DNA recovered from . . . the ski mask

      recovered from the front passenger seat of the red Alero, matche[d] the DNA of

      Billy Hawkins.” Tr. Vol. II pp. 170-71.


[9]   The State ultimately charged Hillman with: Count I, unlawful possession of a

      firearm by a serious violent felon, a Level 4 felony, for possessing the handgun;

      and Count II, unlawful possession of a firearm by a serious violent felon, a

      Level 4 felony, for possessing the rifle. In February 2017, Hillman filed a

      petition for a hearing pursuant to Franks v. Delaware, 438 U.S. 154, 98 S. Ct.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-3011 | September 22, 2020   Page 4 of 22
       2674 (1978). Hillman alleged that the search warrant affidavit contained

       “material omissions and misstatements” because the affidavit did not mention

       that the Alero was out of Officer Gough’s sight for a few minutes while he

       drove around the block. Appellant’s App. Vol. II p. 140.


[10]   Hillman also filed a motion to suppress evidence pursuant to the Fourth

       Amendment of the United States Constitution and Article 1, Section 11 of the

       Indiana Constitution. Hillman moved to suppress the evidence seized as a

       result of the search of the Alero and argued: (1) “[t]he affidavit submitted in

       support of the issuance of the search warrant would not constitute probable

       cause if the true facts were related to the neutral and detached issuing

       magistrate”; and (2) “[t]he search and seizures were unreasonable under the

       Indiana Constitution.” Id. at 143.


[11]   After a hearing on March 21, 2017, the trial court denied the motion to

       suppress. The trial court agreed that the information regarding Officer Gough

       circling the block “should have been included in the affidavit, in order to

       illustrate a complete picture for the reviewing judicial Officer.” Id. at 222. The

       trial court, however, found that “there was sufficient information presented to

       the judicial officer to determine that probable cause existed.” Id. at 223.

       Moreover, the trial court found that, “[e]ven if this court found that Officer

       Cooper omitted facts with the ‘intent to make the affidavit misleading or with

       reckless disregard for whether it would be misleading’ the affidavit

       supplemented with the omitted information would still have been sufficient to



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3011 | September 22, 2020   Page 5 of 22
       support a finding of probable cause.” Id. (quoting Ware v. State, 859 N.E.2d 708

       (Ind. Ct. App. 2007)).


[12]   Hillman also filed a motion in limine to prohibit the State from mentioning, in

       part, “[a] desire to talk to Mr. Hillman about things going on in the

       neighborhood” and “[a] prior shooting in 34th Street.” Appellant’s App. Vol.

       III p. 8. The hearing on the motion in limine and the trial court’s order are not

       included in the record presented to us. According to the parties, however, the

       trial court ruled that the search warrant affidavit would not be admissible at

       trial. See Direct Appeal Tr. Vol. II p. 137.


[13]   Hillman’s jury trial was held in August 2017, and Hillman was represented by

       Attorney David Hennessy. During Hillman’s cross-examination of Officer

       Cooper, Hillman questioned the officer regarding the search warrant affidavit,

       and the trial court found that Hillman had opened the door to limited

       questioning regarding the search warrant affidavit. On redirect examination,

       the State elicited the following testimony:


               Q. Officer Cooper back on May l7th 2016, [ ] did you and Officer
               Gough intend to speak with two black males about recent violent
               crimes in the city?


               A. Yes.


               Q. Did you intend to speak to those two individuals [ ] about a
               shooting that just recently occurred in the area?


               A. Yes.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3011 | September 22, 2020   Page 6 of 22
       Id. at 157-58.


[14]   The jury found Hillman not guilty of illegal possession of the handgun in Count

       I, but found Hillman guilty of illegal possession of the rifle in Count II.

       Hillman then waived his right to a jury trial for the second phase of the trial,

       and the trial court found Hillman guilty of unlawful possession of a firearm by a

       serious violent felon, a Level 4 felony. The trial court sentenced Hillman to ten

       years with three years suspended; Hillman was ordered to serve four years of

       the executed portion in the Department of Correction followed by three years in

       community corrections. 1


[15]   Hillman initiated a direct appeal. Hillman then filed a verified motion for leave

       to file a Davis/Hatton petition. 2 This Court granted Hillman’s motion in part as

       follows:


                  This Court dismisses this appeal without prejudice so that
                  Appellant may pursue post-conviction relief before the trial court.
                  If any part of the trial court’s forthcoming ruling on Appellant’s


       1
           In October 2019, the trial court modified Hillman’s sentence to seven years of home detention.
       2
         Hillman used the Davis/Hatton procedure as outlined in Appellate Rule 37 to stay his direct appeal and
       pursue a petition for post-conviction relief in the trial court. See Davis v. State, 267 Ind. 152, 368 N.E.2d 1149
       (1977); Hatton v. State, 626 N.E.2d 442 (Ind. 1993).
                If, after a full evidentiary hearing, the postconviction relief petition is denied, the appeal can be
                reinstated. Thus, in addition to the issues initially raised in the appeal, the issues litigated in the
                postconviction relief proceeding . . . can also be raised. In this way, even if the trial court denies
                the postconviction claim . . . , a full hearing and record on the issue will be included in the
                appeal.
       Schlabach v. State, 842 N.E.2d 411, 415 (Ind. Ct. App. 2006), trans. denied. “Once the petition for
       postconviction relief is denied after a hearing, and the direct appeal is reinstated, the direct appeal and the
       appeal of the denial of postconviction relief are consolidated.” Id. at 415-16.



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3011 | September 22, 2020                        Page 7 of 22
               petition for post-conviction relief is adverse to Appellant,
               Appellant may, after filing a new notice of appeal, raise the issues
               he would have raised in this appeal along with the new issues
               created by the trial court’s ruling on the petition for
               postconviction relief.


       Hillman v. State, Cause No. 49A02-1711-CR-2638, May 9, 2018 Order.


[16]   In August 2018, Hillman filed a petition for PCR. Hillman alleged that he

       received ineffective assistance of trial counsel because: (1) Attorney Hennessy

       failed to strike a juror; (2) Attorney Hennessy violated his own motion in limine

       and opened the door to questions regarding the search warrant affidavit; (3)

       Attorney Hennessy failed to call three witnesses to rebut the State’s evidence;

       and (4) Attorney Hennessy failed to convince Hillman to accept the State’s final

       plea offer. After a hearing, the PC Court entered findings of fact and

       conclusions of law denying Hillman’s petition for PCR. Hillman now appeals.


                                                   Analysis
                                          I. Admission of Evidence

[17]   Hillman argues that the trial court erred by denying his motion to suppress the

       evidence found as a result of the search warrant. According to Hillman, the

       search warrant affidavit omitted critical information. Because Hillman appeals

       from a completed trial, “the issue is ‘more appropriately framed’ as whether the

       evidence was admissible at trial.” Brown v. State, 929 N.E.2d 204, 206 n.1 (Ind.

       2010) (quoting Washington v. State, 784 N.E.2d 584, 587 (Ind. Ct. App. 2003)).

       The admission of evidence is generally left to the discretion of the trial court,


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3011 | September 22, 2020   Page 8 of 22
       and we review admissibility challenges for abuse of that discretion. Jacobs v.

       State, 76 N.E.3d 846, 849 (Ind. 2017). “When, however, admissibility turns on

       questions of constitutionality relating to the search and seizure of that evidence,

       our review is de novo.” Id.


[18]   Under the Fourth Amendment to the United States Constitution, “[t]he right of

       the people to be secure in their persons, houses, papers, and effects, against

       unreasonable searches and seizures, shall not be violated.”3 U.S. Const.

       amend. IV. To preserve that right, a judicial officer may issue a warrant only

       “upon probable cause, supported by Oath or affirmation, and particularly

       describing the place to be searched, and the persons or things to be seized.”

       McGrath v. State, 95 N.E.3d 522, 527 (Ind. 2018). “The determination of

       probable cause is based on the facts of each case and requires the issuing

       magistrate to ‘make a practical, common-sense decision whether, given all the

       circumstances set forth in the affidavit, there is a fair probability that evidence

       of a crime will be found in a particular place.’” Darring v. State, 101 N.E.3d

       263, 268 (Ind. Ct. App. 2018) (quoting Keeylen v. State, 14 N.E.3d 865, 871 (Ind.

       Ct. App. 2014), clarified on reh’g, 21 N.E.3d 840 (Ind. Ct. App. 2014), trans.

       denied). “[P]robable cause requires only that the information available to the

       officer would lead a person of reasonable caution to believe the items could be




       3
        Hillman makes no separate argument regarding the Indiana Constitution. Accordingly, any state
       constitutional claim is waived. See Abel v. State, 773 N.E.2d 276, 278 n.1 (Ind. 2002) (“Because Abel presents
       no authority or independent analysis supporting a separate standard under the state constitution, any state
       constitutional claim is waived.”).

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3011 | September 22, 2020                Page 9 of 22
       useful as evidence of a crime.” Jones v. State, 783 N.E.2d 1132, 1136 (Ind.

       2003).


[19]            In Franks v. Delaware, 438 U.S. 154, 171-72, 98 S. Ct. 2674, 57
                L.Ed.2d 667 (1978), the U.S. Supreme Court held that a warrant
                is invalid where the defendant can show by a preponderance of
                the evidence that the affidavits used to obtain the warrant contain
                perjury by the affiant, or a reckless disregard for the truth by him,
                and the rest of the affidavit does not contain materials sufficient
                to constitute probable cause. See id. at 171-72, 98 S. Ct. 2674.
                Furthermore, fruits of the search will be excluded just as if the
                affidavit did not contain allegations sufficient to constitute
                probable cause. Id., at 155, 98 S. Ct. 2674.


       Jones, 783 N.E.2d at 1136.


[20]   “[M]istakes and inaccuracies of fact stated in a search or arrest affidavit will not

       vitiate the reliability of the affidavits so long as such mistakes were innocently

       made.” Darring, 101 N.E.3d at 268 (quoting Utley v. State, 589 N.E.2d 232, 236-

       37 (Ind. 1992), cert. denied). “In addition to the inclusion of false or misleading

       testimony in the affidavit, the defendant may also establish that the affiant

       omitted information ‘essential to a finding of probable cause.’” Id. (quoting

       Keeylen, 14 N.E.3d at 872). “In the case of an alleged omission, the defendant

       must establish that the affiant engaged in deliberate falsehood or reckless

       disregard for the truth in omitting the information and show that probable cause

       would no longer exist if such omitted information were considered by the

       issuing judge.” Id. “Franks protects only against omissions that are ‘designed to




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3011 | September 22, 2020   Page 10 of 22
       mislead, or that are made in reckless disregard of whether they would

       mislead.’” Id. (quoting Keeylen, 14 N.E.3d at 872).


[21]   Here, the officers requested a search warrant for the Alero. Officer Cooper’s

       search warrant affidavit provided, in part:


               This investigation commenced on May 17, 2016 at
               approximately 17:38 by observing two black males standing on
               the side of the road in the 3500 block of Orchard Ave. Officer
               Gough and myself were going to speak with the two black males
               about recent violent crimes happening in the city as a shooting
               just recently occurred in the area. Officer Gough and myself
               were not able to speak to these two individuals because by the
               time we turned around in our vehicles those individuals were no
               longer there. However, while Officer Gough was driving south
               on Orchard Ave[,] he observed a red Oldsmobile Alero . . .
               parked on the east side of the street in front of 3549 Orchard Ave.
               The red Oldsmobile Alero also appeared to be parked more than
               12 inches from the curb. Officer Gough saw a black male, later
               identified as Anthony Hillman, exit the driver seat of the
               Oldsmobile Alero.


               Officer Gough parked and decided to go up and speak with [ ]
               Mr. Hillman. Officer Gough said that when he approached Mr.
               Hillman he observed another black male, Billy Hawkins,
               standing next to him. Mr. Hawkins has an open warrant for his
               arrest and officers were out looking for him prior to this stop.
               Officer Cooper arrived on scene and assisted Officer Gough in
               placing Mr. Hawkins into handcuffs.


               Sergeant Thomas arrived on scene and was walking past the red
               Oldsmobile Alero, that Mr. Hillman exited from. The passenger
               window and back passenger Window were both up and the doors
               were shut. Sergeant Thomas observed in the front passenger

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3011 | September 22, 2020   Page 11 of 22
               compartment a black rifle leaning against the front of the
               passenger seat and the front passenger floor board. Sergeant
               Thomas quickly looked at me and advised me to secure Mr.
               Hillman, which I did.


               Once Mr. Hillman was secure I walked by the passenger side of
               the red Oldsmobile Alero and observed that black rifle that
               Sergeant Thomas described. I also observed a black ski mask
               laying on the front passenger seat. On the back passenger seat I
               could see a bullet proof vest laying [sic] on it.


               Mr. Hillman has prior convictions for Unlawful Possession of a
               Firearm by a Serious Violent Felon, cause number 49G20-0904-
               FB-036754 in 2009 and Burglary, cause number 49G05-0709-FB-
               178324 in 2009.


       Direct Appeal Ex. Vol. I p. 9. The search warrant affidavit did not mention

       that the Alero and its occupants were out of Officer Gough’s sight for a couple

       of minutes while he circled the block.


[22]   Hillman was required to demonstrate that probable cause would no longer exist

       if such omitted information had been considered by the issuing judge. Even if

       the issuing court had been aware that the Alero and its occupants were out of

       Officer Gough’s sight for two minutes, the issuing court was aware of sufficient

       facts warranting probable cause to search the Alero, including: (1) Hillman was

       seen exiting the Alero and had prior convictions for unlawful possession of a

       firearm by a serious violent felon and burglary; (2) Sergeant Thomas arrived on

       the scene, walked past the Alero, and saw a rifle in the front passenger seat area

       of the vehicle; and (3) Officer Cooper also saw the rifle along with a ski mask


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3011 | September 22, 2020   Page 12 of 22
       and bullet proof vest in the vehicle. The fact that the Alero and its occupants

       were out of Officer Gough’s sight for a couple minutes does not negate the fact

       that the rifle, ski mask, and bullet proof vest were in plain view in the Alero

       when the officers walked past.


[23]   Even if the issuing judge had been aware that the Alero and its occupant were

       out of Officer Gough’s sight for two minutes, this evidence is immaterial where

       the rifle was in plain view in the Alero. Accordingly, the admission of the

       evidence found during the search of the Alero pursuant to the search warrant

       did not violate Hillman’s Fourth Amendment rights. See, e.g., Darring, 101

       N.E.3d at 270 (holding that, even if all of the “omitted evidence had been

       included in the affidavit, probable cause for the issuance of the search warrant

       would still exist”).


                                      II. Sufficiency of the Evidence

[24]   Next, Hillman argues that the evidence is insufficient to support his conviction

       for unlawful possession of a firearm by a serious violent felon, a Level 4 felony.

       When there is a challenge to the sufficiency of the evidence, “[w]e neither

       reweigh evidence nor judge witness credibility.” Gibson v. State, 51 N.E.3d 204,

       210 (Ind. 2016) (citing Bieghler v. State, 481 N.E.2d 78, 84 (Ind. 1985), cert.

       denied), cert. denied. Instead, “we ‘consider only that evidence most favorable to

       the judgment together with all reasonable inferences drawn therefrom.’” Id.

       (quoting Bieghler, 481 N.E.2d at 84). “We will affirm the judgment if it is

       supported by ‘substantial evidence of probative value even if there is some

       conflict in that evidence.’” Id. (quoting Bieghler, 481 N.E.2d at 84); see also
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3011 | September 22, 2020   Page 13 of 22
       McCallister v. State, 91 N.E.3d 554, 558 (Ind. 2018) (holding that, even though

       there was conflicting evidence, it was “beside the point” because that argument

       “misapprehend[s] our limited role as a reviewing court”). Further, “[w]e will

       affirm the conviction unless no reasonable fact-finder could find the elements of

       the crime proven beyond a reasonable doubt.” Love v. State, 73 N.E.3d 693, 696

       (Ind. 2017) (citing Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007)).


[25]   The offense of unlawful possession of a firearm by a serious violent felon is

       governed by Indiana Code Section 35-47-4-5, which provides that: “A serious

       violent felon who knowingly or intentionally possesses a firearm commits

       unlawful possession of a firearm by a serious violent felon, a Level 4 felony.”

       Ind. Code 35-47-4-5(c). Hillman does not dispute that he qualified as a serious

       violent felon; rather, Hillman contends that he did not knowingly or

       intentionally possess the rifle.


[26]   A conviction for possession of contraband may rest upon proof of either actual

       or constructive possession. Houston v. State, 997 N.E.2d 407, 409-10 (Ind. Ct.

       App. 2013). Actual possession occurs when a person has direct physical control

       over the item. Id. at 410. A person constructively possesses contraband when

       the person has: (1) the capability to maintain dominion and control over the

       item; and (2) the intent to maintain dominion and control over it. Gray v. State,

       957 N.E.2d 171, 174 (Ind. 2011). Hillman was not found in actual possession

       of the rifle; accordingly, constructive possession is at issue here.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3011 | September 22, 2020   Page 14 of 22
[27]   “The capability prong [of constructive possession] may be satisfied by ‘proof of

       a possessory interest in the premises in which [contraband is] found.’” Houston,

       997 N.E.2d at 410 (quoting Monroe v. State, 899 N.E.2d 688, 692 (Ind. Ct. App.

       2009)). “This is so regardless of whether the possession of the premises is

       exclusive or not.” Id. There is no evidence that Hillman owned the Alero. The

       State, however, presented evidence that Officer Gough saw a man that he

       believed to be Hillman getting out of the Alero. After Officer Gough circled the

       block, Hillman and Hawkins were standing near the Alero, which was still

       running. Hillman was wearing the same clothing and had the same long

       dreadlocks as the man that exited the vehicle a couple minutes earlier. The rifle

       was in plain view in the front passenger seat area of the Alero. A Lacoste hat

       was found in the Alero near the rifle, and Officer Gough saw Hillman wearing

       the same type of hat previously. The State presented evidence that Hillman was

       in possession of the Alero and had recently exited the vehicle, where the rifle

       was in plain view. Accordingly, the State presented sufficient evidence to prove

       that Hillman had the capability to maintain dominion and control over the rifle.


[28]   With regard to the intent prong of the test, where a defendant’s possession of

       the premises upon which contraband is found is not exclusive, the inference of

       intent to maintain dominion and control over the contraband must be

       supported by additional circumstances pointing to the defendant’s knowledge of

       the nature of the contraband’s presence. Id. Those additional circumstances

       include: (1) incriminating statements by the defendant, (2) attempted flight or

       furtive gestures, (3) location of substances like drugs in settings that suggest


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3011 | September 22, 2020   Page 15 of 22
       manufacturing 4, (4) proximity of the contraband to the defendant, (5) location

       of the contraband within the defendant’s plain view, and (6) the mingling of the

       contraband with other items owned by the defendant. Henderson v. State, 715

       N.E.2d 833, 836 (Ind. 1999).


[29]   There is no indication that Hillman had exclusive control over the Alero.

       Accordingly, we will analyze whether additional circumstances exist that point

       to Hillman’s knowledge of the rifle. Hillman, who was seen driving the Alero,

       was in close proximity to the rifle, which was in the front passenger seat area of

       the Alero. The rifle would have been in Hillman’s plain view based upon the

       officers’ observations and photographs of the Alero that were admitted into

       evidence. Further, when officers searched the Alero, a Lacoste hat was found

       next to the rifle, and Hillman was seen wearing the same type of hat previously,

       which shows a mingling of the rifle with other items owned by Hillman. Under

       these circumstances, the State demonstrated Hillman’s intent to maintain

       dominion and control over the contraband.


[30]   The State presented sufficient evidence to show that Hillman had: (1) the

       capability to maintain dominion and control over the rifle; and (2) the intent to

       maintain dominion and control over it. Pursuant to Houston, 997 N.E.2d at

       410, the State was not required to show exclusive possession. We conclude that

       Hillman constructively possessed the rifle, which was found in the Alero.




       4
           This factor is inapplicable here.


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3011 | September 22, 2020   Page 16 of 22
       Accordingly, the evidence is sufficient to sustain Hillman’s conviction for

       unlawful possession of a firearm by a serious violent felon, a Level 4 felony.


                              III. Ineffective Assistance of Trial Counsel

[31]   Hillman appeals the PC Court’s denial of his petition for post-conviction relief.

       Post-conviction proceedings are civil proceedings in which a petitioner may

       present limited collateral challenges to a conviction and sentence. Gibson v.

       State, 133 N.E.3d 673, 681 (Ind. 2019); Ind. Post-Conviction Rule 1(1)(b). The

       petitioner bears the burden of establishing his claims by a preponderance of the

       evidence. Gibson, 133 N.E.3d at 681; P-C.R. 1(5). When, as here, the petitioner

       appeals from a negative judgment denying post-conviction relief, he “must

       establish that the evidence, as a whole, unmistakably and unerringly points to a

       conclusion contrary to the post-conviction court’s decision.” Gibson, 133

       N.E.3d at 681. When a petitioner fails to meet this “rigorous standard of

       review,” we will affirm the post-conviction court’s denial of relief. Id. Under

       this standard of review, “[we] will disturb a post-conviction court’s decision as

       being contrary to law only where the evidence is without conflict and leads to

       but one conclusion, and the post-conviction court has reached the opposite

       conclusion.” Pruitt v. State, 903 N.E.2d 899, 905 (Ind. 2009).


[32]   Hillman appeals the PC Court’s denial of his claim of ineffective assistance of

       trial counsel. To prevail on a claim of ineffective assistance of counsel, a

       petitioner must demonstrate both that his or her counsel’s performance was

       deficient and that the petitioner was prejudiced by the deficient performance.

       Ben-Yisrayl v. State, 729 N.E.2d 102, 106 (Ind. 2000) (citing Strickland v.
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3011 | September 22, 2020   Page 17 of 22
       Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064 (1984)), cert. denied. The

       failure to satisfy either prong will cause the claim to fail. Grinstead v. State, 845

       N.E.2d 1027, 1031 (Ind. 2006).


[33]   A counsel’s performance is deficient if it falls below an objective standard of

       reasonableness based on prevailing professional norms. Woodson v. State, 961

       N.E.2d 1035, 1041 (Ind. Ct. App. 2012), trans. denied. A strong presumption

       arises that counsel rendered adequate assistance and made all significant

       decisions in the exercise of reasonable professional judgment. McCullough v.

       State, 973 N.E.2d 62, 74 (Ind. Ct. App. 2012), trans. denied. “[A] defendant

       must offer strong and convincing evidence to overcome this presumption.” Id.

       Isolated poor strategy, inexperience, or bad tactics do not necessarily constitute

       ineffective assistance. Id.


[34]   To demonstrate prejudice, “the defendant must show that there is a reasonable

       probability that, but for counsel’s unprofessional errors, the result of the

       proceeding would have been different. A reasonable probability is a probability

       sufficient to undermine confidence in the outcome.” Weisheit v. State, 109

       N.E.3d 978, 983 (Ind. 2018) (quoting Strickland, 466 U.S. at 694, 104 S. Ct.

       2052), cert. denied.


[35]   Although Hillman raised several allegations of ineffective assistance in his PCR

       petition, on appeal, Hillman only develops an argument regarding his

       contention that his trial counsel was ineffective for opening the door to the

       admission of prejudicial or unfavorable portions of the search warrant affidavit.


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3011 | September 22, 2020   Page 18 of 22
       Hillman’s contentions that his trial counsel was ineffective for failing to strike a

       juror, failing to call three witnesses to rebut the State’s evidence, and failing to

       convince Hillman to accept the State’s final plea offer are waived for failure to

       make cogent arguments. See Ind. Appellate Rule 46(A)(8). Accordingly, we

       will address only whether Hillman’s trial counsel was ineffective for opening

       the door to the admission of certain evidence from the search warrant affidavit.


[36]   Hillman filed a motion in limine to prohibit the State from mentioning, in part,

       the officers’ “desire to talk to Mr. Hillman about things going on in the

       neighborhood” and about “[a] prior shooting in 34th Street.” Appellant’s App.

       Vol. III p. 8. According to the parties, the trial court ruled that the search

       warrant affidavit would not be admissible at trial. See Direct Appeal Tr. Vol. II

       p. 137.


[37]   During the jury trial, Hillman’s counsel questioned Officer Cooper on cross-

       examination regarding his search warrant affidavit. Specifically, Hillman’s

       attorney asked:


               You remember indicating that this investigation commenced on
               May 17th, 2016 at approximately 17:38 when you observed two
               black males standing on the side of the road in the 3500 block of
               Orchard Avenue? You and Officer Gough were going to talk to
               them, but you weren’t able to because by the time you turned
               around they were gone.


       Id. at 132-33. Officer Cooper responded, “Yes, I do remember that.” Id. at 133.

       Hillman’s counsel also asked Officer Cooper several other questions regarding

       the content of the search warrant affidavit.
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3011 | September 22, 2020   Page 19 of 22
[38]   Before redirect examination, the State argued that Hillman had opened the door

       to the admission of the entire search warrant affidavit even though it contained

       evidence that had been excluded pursuant to the trial court’s order on the

       motion in limine. The trial court found:


               I think that Mr. Hennessy’s questions [ ] open the door to a
               portion of the search warrant affidavit. I — I do not agree that
               he has opened the door to the prior convictions. [ ]But I think
               that the first paragraph under the investigation portion is — I
               think that entire paragraph based on the questions that were
               asked, I believe that [ ] the doctrine of completeness would apply,
               and that Mr. Hennessy has opened the door to that information
               coming in. I don’t see any reason why based on the questions
               that were asked, [ ] we could not redact the portion [ ] regarding
               Mr. Hawkins and his bullet proof vest. It’s already subject to
               motion in limine. I don’t think the questions go to that and I
               don’t — I don’t think that’s proper. . . . [T]hat question in [and]
               of itself has left a gap into what the jury might be wondering why
               [ ] this officer wished to speak to the two males that he saw. And
               that is directly verbatim the language except for the part about
               recent violent crimes happening in the city as a shooting just
               recently reported in the area. I think that absolutely comes in,
               based on the question that was asked. . . . I’m not gonna allow
               you to put the whole affidavit in, based on the question, the one
               or two questions that was [sic] asked. However, I am going to
               allow the State to ask Officer Cooper directly about the — it was
               basically the first three sentences — let’s see, one, two, three —
               the first three sentences of the affidavit. I think that is
               appropriate for the State to ask him about —


       Id. at 139-41.


[39]   On redirect examination, the State then asked Officer Cooper the following:


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3011 | September 22, 2020   Page 20 of 22
               Q. Officer Cooper back on May l7th 2016, [ ] did you and Officer
               Gough intend to speak with two black males about recent violent
               crimes in the city?


               A. Yes.


               Q. Did you intend to speak to those two individuals [ ] about a
               shooting that just recently occurred in the area?


               A. Yes.


       Id. at 157-58.


[40]   Hillman argues that this conduct amounted to ineffective assistance of trial

       counsel. The PC Court, however, rejected Hillman’s contention and found:


               While attorney Hennessy may have “opened the door” to
               additional, limited evidence by the State, this evidence was not so
               damning so as to deprive the defendant of a fair trial.
               Additionally, the introduction of the State’s rebuttal evidence did
               not constitute a failing so severe as to render the result of the
               Petitioner’s jury trial unreliable, or to otherwise constitute a
               reasonable probability that, but for counsel’s unprofessional
               errors, the result of his trial would be different.


       Appellant’s App. Vol. IV p. 126. The PC Court found that Hillman was not

       prejudiced by Attorney Hennessey’s action. We agree.


[41]   The trial court allowed only limited redirect examination regarding the search

       warrant affidavit because of Hillman’s counsel opening the door. The State

       merely elicited from Officer Cooper that they wanted to speak with Hillman


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3011 | September 22, 2020   Page 21 of 22
       because they were searching for two unidentified black men regarding some

       recent violent crimes in the area. There was no indication that a rifle matching

       that found in the Alero was used in those crimes or that Hillman or Hawkins

       were suspects in those crimes. This evidence merely explained why the officers

       approached Hillman and Hawkins. Under these circumstances, we cannot say

       there is a reasonable probability that, but for trial counsel opening the door, the

       result of the proceeding would have been different. The PC Court’s denial of

       Hillman’s petition for PCR is not clearly erroneous.


                                                 Conclusion
[42]   The trial court properly admitted evidence found in the Alero as a result of the

       search warrant. The evidence is sufficient to sustain Hillman’s conviction, and

       the PC Court’s denial of Hillman’s petition for PCR is not clearly erroneous.

       We affirm.


[43]   Affirmed.


       Kirsch, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3011 | September 22, 2020   Page 22 of 22